         Case 3:20-cv-00325-SMD Document 23 Filed 11/20/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

A’SAILA THOMAS,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )                Case No. 3:20-cv-325-SMD
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                      MEMORANDUM OPINION AND ORDER

       On November 17, 2020, the Commissioner filed an Unopposed Motion for Entry of

Judgment Under Sentence Four of 42 U.S.C. § 405(g) with Reversal and Remand to

Defendant (Doc. 21) for further administrative proceedings pursuant to sentence four of 42

U.S.C. § 405(g). The Commissioner states that remand is necessary so that the

Administrative Law Judge can take “further action needed to complete the administrative

record and issue a new decision.” (Doc. 22, p. 1).

       Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.” 42 U.S.C. § 405(g). The district court may remand a case to the Commissioner

for a rehearing if the court finds “either . . . the decision is not supported by substantial

evidence, or . . . the Commissioner or the ALJ incorrectly applied the law relevant to the

disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).
         Case 3:20-cv-00325-SMD Document 23 Filed 11/20/20 Page 2 of 2




       In this case, the Court finds reversal and remand necessary, as the Commissioner

concedes that reconsideration and further development of the record are in order.

Furthermore, Plaintiff does not oppose the Motion. Accordingly, it is:

       ORDERED that the Commissioner’s Unopposed Motion for Entry of Judgment

Under Sentence Four of 42 U.S.C. § 405(g) with Reversal and Remand to Defendant (Doc.

21) is GRANTED. It is further:

       ORDERED AND ADJUDGED that the decision of the Commissioner is

REVERSED and that this case is REMANDED to the Commissioner for further

proceedings. Finally, it is:

       ORDERED that, in accordance with Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273,

1278 n.2 (11th Cir. 2006), the plaintiff shall have 90 days after she receives notice of any

amount of past due benefits awarded to seek attorney’s fees under 42 U.S.C.§ 406(b). See

Blitch v. Astrue, 261 F. App’x 241, 241 n.1 (11th Cir. 2008).

       Done this 20th day of November, 2020.




                                   /s/ Stephen M. Doyle
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
